NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on May 3, 2022.   
 ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Terminal, Information Processing Method, and Non-Transitory Computer-Readable Recording Medium to Display Printer Screen.
Claims 1–12, 14 and 15 are allowed. Claims 1, 3, 7, 9, 10 and 12 are independent. Claims 2, 4 and 5 depend on claim 1. Claim 6 depend on claim 3.  Claims 8 and 14 depend on claim 7. Claims 11 and 15 depend on claim 10.
The Non-Final Rejection (dated ‘February 3, 2022’) indicated that claims 3, 6, 9, and 12 are allowed and Applicant’s Reply (dated ‘May 2, 2022’) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1, 7, 10 and 11 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 3, 7, 9, 10 and 12.
The Reply has amended claims 1, 7, and 10 to add several features as shown in the excerpt below:
[1] “receive an input of selecting a printer among a list of printers acquired from the server, when the information processing terminal is unable to access the printer, the list of printers including an equipment name and status information of each of the printers;
request the server to acquire information regarding the selected printer and information displayed on a screen of the selected printer;
acquire the information regarding the selected printer and the information displayed on the screen of the selected printer from the server based on a request from the processor; and 
control a display of the information processing terminal to display operation status information of the selected printer, time information of replacement for consumable parts being used in the selected printer, and information displayed on the screen of the selected printer, based on the information acquired by the processor,
wherein the display is controlled to display an image of a plurality of hard buttons of the selected printer and emulate a layout of the plurality of hard buttons such that a user operates the selected printer by selecting a button in the image of the plurality of hard buttons,
wherein the processor is configured to:
control the server such that, in response to the user selecting the button among the plurality of hard buttons in the image, the selected printer updates status to generate and transmit a screen image to the server, and
control the display of the information processing terminal to display the screen image of the selected printer.”
[7] “a reception step of receiving an input of selecting a printer among a list of printers acquired from the server, when the information processing terminal is unable to access the printer, the list of printers including an equipment name and status information of each of the printers;
a request step for requesting the server to acquire information regarding the selected printer and information displayed on a screen of the selected printer; 
an acquisition step for acquiring the information regarding the selected printer and the information displayed on the screen of the selected printer from the server based on a request made in the request step; and
a display control step for controlling a display of the information processing terminal to display operation status information of the selected printer, time information of replacement for consumable parts being used in the selected printer, and information displayed on the screen of the selected printer, based on the information acquired by the acquisition step,
wherein the display control step includes:
controlling the display to display an image of a plurality of hard buttons of the selected printer and emulate a layout of the plurality of hard buttons such that a user operates the selected printer by selecting a button in the image of the plurality of hard buttons,
controlling the server such that, in response to the user selecting the button among the plurality of hard buttons in the image, the selected printer updates status to generate and transmit a screen image to the server, and
controlling the display of the information processing terminal to display the screen image of the selected printer.”
[10] “a reception step of receiving an input of selecting a printer among a list of printers acquired from the server, when the information processing terminal is unable to access the printer, the list of printers including an equipment name and status information of each of the printers;
a request step for requesting the server to acquire information regarding the selected printer and information displayed on a screen of the selected printer,
an acquisition step for acquiring the information regarding the selected printer and the information displayed on the screen of the selected printer from the server based on a request made in the request step; and
a display control step for controlling a display of the information processing terminal to display operation status information of the selected printer, time information of replacement for consumable parts being used in the selected printer, and information displayed on the screen of the selected printer, based on the information acquired by the acquisition step,
wherein the display control step includes:
controlling the display to display an image of a plurality of hard buttons of the selected printer and emulate a layout of the plurality of hard buttons such that a user operates the selected printer by selecting a button in the image of the plurality of hard buttons,
controlling the server such that, in response to the user selecting the button among the plurality of hard buttons in the image, the selected printer updates status to generate and transmit a screen image to the server, and
controlling the display of the information processing terminal to display the screen image of the selected printer.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Yoshida et al.  (2015/0026585), Koji (JP 2006-140898), Imaizumi et al (2013/0021634) and Hedberg (2012/0154852), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 3, 7, 9, 10 and 12 are allowable over the prior art of record. It follows that claims 2, 4–6, 8, 11, 14 and 15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Kikuchi (10,897,553)
Describes a print system that is capable of performing a network setting operation easily in a case where two information processing apparatuses are connected. A first network connects first and second information processing apparatuses to an external apparatus. A second network that connects the first and second information processing apparatuses to exchange information for print management. The second information processing apparatus displays a first setting screen on which a user inputs network configurations of the first and second information processing apparatuses for the first network, changes the network configuration of the second information processing apparatus for the first network into the network configuration input by the user, and transmits the network configuration input by the user to the first information processing apparatus through the second network. The first information processing apparatus changes the network configuration of the first information processing apparatus for the first network into the network configuration transmitted.
Nakamura (2015/0036178)
Describes a method of controlling a communication system. The screen information transmitted in the primary transmission step is transmitted to the web client of the terminal device as a response, and thus enables to communicate by the virtual network computing protocol with the image forming apparatus without a remote serviceman going to the location of the image forming apparatus, or without requesting another person to operate the image forming apparatus.
Nagai (2019/0220232)
Describes an image forming apparatus for an image processing system (claimed). The apparatus saving the print file input by the user, so that printing is more likely to be performed in a short time, thus enhancing printing efficiency for the user.
Tachi et al. (2018/0332137)
Describes to improve convenience in use of a web service in a secure communication environment, an information processing apparatus includes a conversion unit configured to convert a communication request according to a first format into a communication request according to a second format, a request transmission unit configured to transmit the communication request according to the second format that is converted by the conversion unit, a response reception unit configured to receive a communication response according to the second format returned in response to the communication request according to the second format transmitted by the request transmission unit, and an acquisition unit configured to acquire a communication response according to the first format converted from the communication response according to the second format received by the response reception unit as a response to the communication request according to the first format.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672